DISMISS; and Opinion Filed May 23, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01148-CV

                     AMVETS POST 22 AUXILIARY, Appellant
                                     V.
              AMVETS DEPARTMENT OF TEXAS FOUNDATION, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04759-E

                             MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Schenck
       This is an appeal from the trial court’s judgment finding appellant guilty of forcible

detainer. After a review of the clerk’s record revealed the judgment had been superseded during

the trial court’s plenary power by an order dismissing the case for want of jurisdiction, we

questioned our jurisdiction over the appeal as the appeal appeared to have become moot. See

Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001) (case becomes moot if controversy ceases to

exist). We directed appellant to file a letter brief addressing our concern and cautioned appellant

that failure to comply could result in dismissal of the appeal without further notice. See TEX. R.

APP. P. 42.3(a),(c). More than ten days have passed and appellant has not responded. Accordingly,

we dismiss the appeal. See id. 42.3(a),(c).

                                                  /David J. Schenck/
181148F.P05                                       DAVID J. SCHENCK
                                                  JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 AMVETS POST 22 AUXILIARY,                          On Appeal from the County Court at Law
 Appellant                                          No. 5, Dallas County, Texas
                                                    Trial Court Cause No. CC-18-04759-E.
 No. 05-18-01148-CV        V.                       Opinion delivered by Justice Schenck,
                                                    Justices Osborne and Reichek participating.
 AMVETS DEPARTMENT OF TEXAS
 FOUNDATION, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER appellee AMVETS Department of Texas Foundation recover its costs, if any,
of this appeal from appellant AMVETS Post 22 Auxiliary.


Judgment entered this 23rd day of May 2019.




                                              –2–